Exhibit 10.2




Consulting Agreement


Parties:


This Consulting Agreement is entered into, effective as of the 21st day of March
2008, by and between Nutrition 21, Inc., having an office at 4 Manhattanville
Road, Purchase, NY 10577 (the “Company”), and Michael A. Fink (“Consultant”).
 
Description:


Consultant will have the title of Co-CEO and will provide consulting services
related to the Company’s business. Consultant will report to the Board of
Directors. Consultant agrees to be present at Company’s offices three days per
week, one day of which will be a day that the other Co-CEO is at the Company’s
offices, subject to the needs of the business. The Co-CEOs shall arrange their
schedules so that there is no business day on which neither Co-CEO is present at
the Company’s offices


Personal Performance


The consulting services described herein will be performed exclusively by
Consultant personally and cannot be assigned to others. Consultant represents
that he has not been debarred by the US. Food and Drug Administration. Further,
Consultant agrees to make every reasonable effort to accommodate the Company’s
scheduling needs.


Consulting Period


The consulting services will be provided for a period of six months commencing
March 21, 2008 unless the services are earlier terminated by either party as set
forth below.


Fee Structure and Billing:


The Company will compensate Consultant at a rate of $15,000 per month.
Consultant will submit invoices for services monthly.


By separate grant letter, the Company will grant consultant a 5-year stock
option to purchase 250,000 shares of the Company Common Stock at an exercise
price of $0.41 per share. The Stock Option will vest at the expiration of the
six-month consulting period if then a consultant to the Company or if the
Consultant is terminated by the Company without cause before that date.


During the consulting period, the Company will reimburse Consultant for normal
business expenses incurred on behalf of the Company, and will provide
reimbursement for economy travel. All covered expenses will be billed by
Consultant as out of pocket expenses. Consultant will submit expense vouchers
and attach receipts for all reimbursable expenses on a bi-weekly basis. No other
compensation or benefits related to the consulting services will be provided by
the Company.
 

--------------------------------------------------------------------------------


 
Other Clients


The Company acknowledges that other parties may use Consultant’s consulting
services, and it is understood and agreed that Consultant is not to disclose to
the Company any confidential information of other parties.


Confidentiality


(a) During the period of Consultant providing consulting services to the
Company, Consultant will acquire from the Company technical and commercial
information which the Company considers to be proprietary and confidential
(“Information”). Consultant agrees to keep confidential and not to use or
divulge, except with the consent of the Company, any such Information as well as
all information developed by Consultant as a result of services provided for the
Company under this Agreement (“Developed Information”). Upon termination of this
Agreement or at any other time the Company requests, Consultant will transmit to
the Company any written, printed, or other materials embodying such Information
or Developed Information, including all copies and excerpts thereof. These
obligations on Consultant’s part with respect to the Company’s Information and
Developed Information shall continue at all times during and beyond the
Consulting Period.


(b) Notwithstanding the above, this Agreement shall not restrict Consultant’s
use or disclosure of any Information which:



i.
is or later becomes publicly known through no fault of Consultant;




ii.
was already known to Consultant at the time of its receipt from the Company, as
evidenced by Consultant's written records; or




iii.
is lawfully and in good faith made available to Consultant by a third party
without restriction and disclosure or use.



(c) Specific information disclosed to Consultant by the Company or developed by
Consultant in Consultant's consulting capacity to the Company shall not be
deemed to be available to the public or in Consultant's prior possession merely
because it is embraced by more general information available to the public or in
Consultant's prior possession.


Inventions and Work Product


Any and all inventions, discoveries, designs, or other work product (including
Developed Information), whether or not patentable or registrable as copyrighted
material or trademarks, which Consultant develops, conceives and/or makes within
the Consulting Period, and for a period of one year following termination of the
Consulting Period, related to Consultant's work for the Company hereunder or
based on Information received from the Company (“Intellectual Property”), shall
be promptly and fully disclosed to the Company and shall be the sole and
exclusive property of the Company. Consultant will, at the request of the
Company, promptly execute any and all applications, assignments or other
instruments which the Company shall deem necessary or useful in order to convey
to the Company the sole and exclusive right, title and interest in and to said
Intellectual Property and in order to procure, maintain and enforce patent
protection, copyright protection or other forms of protection world-wide for
said Intellectual Property. The Company shall bear the costs of preparing and
filing all said instruments.
 

--------------------------------------------------------------------------------


 
Relationship of the Parties


While providing services for the Company in a consulting capacity, Consultant
will be acting as an independent contractor and not as an employee of the
Company and Consultant will not be entitled to any of the benefits, direct or
indirect, of an employee of the Company.


Termination


Either party may terminate this Agreement on 30 days’ prior written notice. Upon
termination by the Company, the balance of the consulting fees for the six month
consulting period shall be due and payable. Upon termination by Consultant, the
Company shall only be obligated to pay for consulting rendered up to the date of
termination.


Indemnification


The Company shall indemnify Consultant to the fullest extent permitted by law
for consulting services provided to the Company, including, but not limited to,
fines judgments, expenses, and attorney’s fees.


Survival


All obligations which by their nature would continue beyond the termination of
this Agreement, shall survive termination of this Agreement, including, but not
limited to, confidentiality and assignment of inventions.


Notices


All notices or other communications required or permitted to be given hereunder
shall be in writing. All such notices and other communications pursuant to the
terms of this Agreement shall be deemed to have been duly given or delivered
when delivered personally, or sent by telegram, facsimile with confirmation of
receipt, courier service or by Certified Mail-return receipt requested, to the
address first set forth above.


Law Governing


The validity, interpretation and performance of this Agreement shall be governed
and construed in accordance with the laws of the state of New York.


Arbitration


All claims or controversies arising out of or relating to this Agreement shall
be settled by arbitration. Either party may demand arbitration. Within 30 days
after a demand for arbitration, each party shall select one arbitrator and the
arbitrators shall select a third arbitrator. The arbitration shall be in
accordance with the rules of the American Arbitration Association and be held in
New York, New York. The arbitration award may be entered in any court of
competent jurisdiction and enforced as any other judgment, decree or order of
such court.
 

--------------------------------------------------------------------------------


 
Complete Agreement


This Agreement contains all the understandings and representations between us
relating to the matters referred to herein, supersedes any arrangements
previously entered into with respect thereto, and can be amended only in a
writing duly executed on behalf of each party.
 
     

 Nutrition 21, Inc.  
Michael A. Fink 
         By:   /s/ Benjamin T. Sporn    /s/ Michael A. Fink          Name:
 Benjamin T. Sporn              Title:  Vice President    

 